    Case 1:19-mj-00289-IDD Document 1 Filed 06/21/19 Page 1 of 2 PageID# 1



                    IN THE UNITED STATES DISTRICT COURT FOR THE

                            EASTERN DISTRICT OF VIRGINIA                 •• . .
                                                                                       p.,
                                     ALEXANDRIA DIVISION             .   _ ■




UNITED STATES OF AMERICA                                   Criminal No.: 1:19-MJ  .l¥i
                                                           Misdemeanor
               V.



DAVID D. JORDAN,                                           Court Date: July 22, 2019

                      Defendant.



                                 CRIMINAL INFORMATION


                        (COUNT I - Class A Misdemeanor - 7512877)

THE UNITED STATES ATTORNEY CHARGES THAT:


       On or about May 10, 2019, at Marine Corps Base, Quantico, Virginia, in the Eastern

District of Virginia, the defendant, DAVID D. JORDAN, did unlawfully, knowingly, and

intentionally possess a mixture and substance which contained a detectable amount of marijuana,

a Schedule I controlled substance.


(Violation of Title 21, United States Code, Section 844)




                                                    Respectfully Submitted,

                                                    G. Zachary Terwilliger
                                                    United States Attomew



                                                    Garland W. Rowland
                                                    Special Assistant United States Attorney
Case 1:19-mj-00289-IDD Document 1 Filed 06/21/19 Page 2 of 2 PageID# 2
